Title: To George Washington from Brigadier General Charles Scott, 18 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 18th 1778
          
          I have Just recd an Account from one of the officers whom I had out for intelligence that there are no troops on York Island Between Kings bridg and the City. that the whole of the Brittish troops wear in the City and imbarking on Wensday last. and that Simcoes & Emricks Corps and Some of the Jagers was at and near fort Independance. that their advanced guard was on Tippets neck which they drew in at Night. He assurs me of the trooth of this. it is given out in the City that the troops are going to the eastw<ard> But within a fiew days Several Ships of war h<ave> Saild for the Hook which has caused doubts to Arise among the Diseffected persons in town respecting their Destination. and that they have a repo[r]t Now prevailing in the City that the whole british Armey are going to the west indies. it 
            
            
            
            is Quietly Spokin that they have lost Some of their Islands but none of any consequince—they hant fierd the morning Nor evening gun at fort independance (as usial) these Two days past. the officer who Sends me this Acct informs me that he has a man gon to the City whom he expects to meet this day. with the best Account possable which he will immediatly Forward. I have now several other persons on this Duty that I expect to hear from this moment. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        